 In the Matter Of MAXWELLBROTHERS,INC.andUNITED CONSTRUCTIONWORKERS, AFFILIATED WITHUNITED MINE WORKERS OF AMERICACase No. 10-R-1271.-Decided November 7, 1944Messrs. A. 0. B. SparksandCharles M. Cork,of Macon, Ga., forthe Company.111r.Belton Youngbloodof Birmingham, Ala., andMr. J. H. Beaird,of Jasper, Ala., for the Union.-Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, affiliatedwith United Mine Workers of America, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Maxwell Brothers, Inc., Macon, Geor-gia, herein called the Company, the-National Labor Relations Boardprovided for an appropriate hearing upon due notice before ArthurC. Joy, Trial Examiner.Said hearing was held at Macon, Georgia,on October 10, 1944.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes, the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMaxwell Brothers, Inc., is an Illinois corporation operating a plantat Macon, Georgia, where it is engaged in the manufacture of woodenboxes and crates.The Company purchases raw materials for use atitsMacon plant valued at about $700,000 annually, about $200,00059 N. L. R. B., No. 30.119 120DECISIONSOF NATIONALLABOR RELATIONS BOARDworth of which is shipped to it from points outside the State ofGeorgia.During the same period the Company produces at its Maconplant about 20,000,000 board feet of boxes and crates about 75 percentof which is shipped to points outside the State of Georgia.The Company admits that it is engaged in 'commerce within themeaning of the National Labor Relations Act.II.THE.ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 18, 1944, the Union requested the Company to recognize itas the exclusive collective bargaining representative of the employeesat the Macon plant.The Company did not reply to this request.A statement of the Regional Director, introduced into evidence atthe hearing, states that the Union has submitted evidence to himthat it represents a substantial number of employees in the unit here-inafter found to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all em-ployees at the Macon, Georgia, plant of the Company, excluding regu-lar watchmen, clerical employees, the plant superintendent, foremen,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.-V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. MAXWELL BROTHERS, INC.121The Company employs two part-time watchmen, one of whom worksonly Sundays and the other from 5 to 7 p. m. daily as watchmen. Bothof them, in addition, perform regular production or maintenanceduties in the plant on a regular daily schedule.We find that they areeligible to vote in the election.We find, in agreement with the parties, that prisoners of wartemporarily employed by the Company, are ineligible to participate inthe election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDrnECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Maxwell Brothers,Inc.,Macon, Georgia, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed'during the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United ConstructionWorkers, affiliated with United Mine Workers of America, for thepurposes of collective bargaining.